DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Nov. 19, 2020, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that provisional application, 61/954,434 (Mar. 17, 2014), for which this application claims benefit, does not provide support for the vault and key-splitting/restoring feature and target ranger as recited in Independent claims. Provisional application 61/990,017 (May 7, 2014) provides support for these features. Therefore, a priority date of May 7, 2014, is being used. This determination is based on an electronic 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on Dec. 14, 2020, and May 7, 2021, were filed before the mailing of a first office action on the merits and therefore, are in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDSs have been considered.

Claim Status
 
The status of claims is as follows: 
Claims 1–20 are examined on the merits Claims 1, 11, and 18 in independent form.

Specification
Abstract: The Abstract of the disclosure is objected to for exceeding 150 words. Correction is required. MPEP § 608.01(b). An electronic word count indicates 153 words.
¶ [0123]: It is believe that “sib.” As in “At 106, the values of the second transfer set are removed from the wallet 42 as described with reference to Figure sib.” is a typographical error requiring correct of the proper Figure identifier.

Drawings
The drawings are objected to because “private key” is not labeled with part number “79” in Fig. 49 as described in Applicant’s Specification, ¶ [0110] (“As shown in FIG. 49, … The private key 79 … .”).   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 2, 3, 11, 14, and 18 are objected to because of the following informalities.  Appropriate correction is required.

Claims 1, 2, 3, 11, 14, and 18: The indicated claims have two colons in the same sentence that it is believed should be corrected. For example, in Claim 2, it is believed that the first colon after “further comprising: with the multi-user cryptocurrency host computer system:” should be deleted to correct a typographical error. Other identified claims have a similar use of two colons in the same sentence.
Claims 11 and 18: It is believed that “for reach of a plurality of transfer sets” is “for [[r]]each of a plurality of transfer sets” to correct a typographical error.

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
Claims 1–20 are directed to statutory categories of methods or systems but do not recite an abstract idea exception. Instead, the pending claims recite an improvement in cryptocurrency security, when viewed by Applicant’s Specification and a PHOSITA. The claims recite “… transfer values of wallet addresses … to a respective one of the plurality of cryptocurrency vault addresses for the user; … and maintain a target range for total cryptocurrency value within the digital wallet. Applicant’s Specification explains that “[e]xisting systems do not provide a solution for maintaining security of Bitcoin addresses while still allowing the users to use Bitcoin addresses within their wallets for transacting with other users” and “[u]sers may therefore be reluctant to store bitcoin in their wallets without any additional security features.” Spec., ¶¶ [0009], [0011]. Applicant’s solution is a “vault [that] looks like a wallet, but has a security feature that limits transfer of bitcoin out of the vault.” Spec., ¶ [0144]. 
NPL Coinbase (Oct. 9, 2012)—a teaching reference identified fully below in the § 103 rejection and on the attached PTO-892—is additional evidence of what a PHOSITA would understand at the time of the invention. NPL Coinbase describes the importance of “offline storage” as an additional layer of security to thwart “hackers.” NPL Coinbase, p. 001. For these reasons, the pending claims are eligible under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al. (U.S. Pat. No. 9,892,460) [“Winklevoss”] in view of DeCastro (U.S. Pat. Pub. No. 2015/0170112) [“DeCastro”] and further in view of NPL: “Coinbase now storing 87% of customer funds offline” (Oct. 9, 2012) [“NPL Coinbase”].
Regarding Claim 1, Winklevoss discloses
A method comprising: 
with a multi-user cryptocurrency host computer system: 
(See at least Fig. 1 and associated text col. 12:21–8, “A digital math-based asset network, such as a Bitcoin network, may be an online, end-user to end-user network hosting a public transaction ledger 115 and governed by source code 120 comprising cryptologic and/or algorithmic protocols. A digital asset network can comprise a plurality of end users, a ... N, each of which may access the network using one or more corresponding user device 105a, 105b, .. . 105N.” “In addition, a digital asset network, such as a Bitcoin network, may include one or more digital asset exchange 130, such as Bitcoin exchanges (e.g., BitFinex, BTC-e).” Col. 12:57–9.)

with a local register [mobile device memory], storing a plurality of cryptocurrency wallet addresses [public address or key] for a digital wallet of a user of the multi-user cryptocurrency host computer system; 
(Examiner interprets “digital wallet” as software operating on a mobile device that holds all of your cryptocurrency public addresses and secret (private) keys. Relevant here, the  local register (memory) of the mobile device is accessible from the internet. 
Digital assets are cryptocurrency (bitcoin) and are stored in digital wallets. See, Figs. 18A & 18B and associated text col. 55:54–7 (“FIGS. 18A and 18B are flow charts of various exemplary processes for assigning digital assets ( e.g., bitcoins) obtained at creation and distributing them among digital wallets.”) “Digital assets [bitcoins] may be associated with a digital asset [bitcoin] account, which may be identified by a digital asset [bitcoin] address [public address]. … One or more digital asset [bitcoin] accounts may be accessed and/or stored using a digital [bitcoin] wallet, and the [bitcoin] accounts may be accessed through the wallet using the [public and private] keys [addresses] corresponding to the account.” Col. 16:51–9; Fig. 2;. “[A] digital [bitcoin] wallet may be a mobile wallet, which may operate on a mobile device.” Col. 20:4–7.” A mobile device “may run software, such as a digital [bitcoin] wallet.” Col. 73:7–8. A digital asset [bitcoin] account identifier and/or a digital [bitcoin] wallet identifier may comprise a public key and/or a public address. Such a digital asset [bitcoin] account identifier may be used to identify an account in [bitcoin] transactions.” Col. 16:54–7. “A public address may be a version of a public key.” Col. 17:14–5. “[E]very Bitcoin public address has a matching private key, which can be saved in the digital wallet file of the account holder.” Col. 17:54–6. “The matching private key may be stored in a digital wallet.” Col. 17:33–4.)

controlling a local storage to store a plurality of cryptocurrency vault addresses for the user; 
 (Examiner interprets “local storage” as a digital wallet of an isolated computer or portion of the same computer that is not accessible from the internet. “Vault addresses” are therefore the same wallet address described above but inaccessible from the internet. The distinction between “local register” / “wallet address” above and “local storage” / “vault address” here, is whether the “storage” is accessible from the internet.
See at least col. 32:1–45, “a [bitcoin] transaction may be processed using both an isolated and a networked computer. Such a [bitcoin] transaction may be performed using an air-gapped digital wallet, such as described in the context of FIG. 4D. … an unsigned [bitcoin] transaction [lacking the private key] may be performed on a networked computer, which may only contain one or more wallets capable of watching [bitcoin] transactions and/or performing unsigned [bitcoin] transactions. A non-networked, isolated computer may contain one or more complete wallets (having the corresponding private key), which may be used to sign [bitcoin] transactions. The [bitcoin] transaction may be transferred to the isolated computer for signing [controlling local storage] … the unsigned [bitcoin] transaction data may be transferred manually, such as by saving the data from the networked computer to a removable storage medium ( e.g., a USB flash drive, CD, CD-ROM, DVD, removable hard drive, disk, memory card, to name a few), and inputting or otherwise operatively connecting the storage medium to the isolated computer. The isolated computer may then access and sign the [bitcoin] transaction data. The signed [bitcoin] transaction data may then be transferred back to the networked computer using the same or different method of transfer as used for the unsigned [bitcoin] transaction data. The networked computer may then access and upload, distribute, or otherwise act on the signed [bitcoin] transaction data to complete the [bitcoin] transaction. … the networked computer and the isolated computer may be operatively connected, e.g., using a wired connection ( e.g., a USB cable, Ethernet cable, Lap link cable, to name a few) or using a wireless connection (e.g., Bluetooth, Wi-Fi, infrared, radio, to name a few). Such operative connection may replace the manual transfer of transaction data between the computers, and in embodiments, security measures, such as firewalls or automated separable physical connector devices ( e.g., controlled from the isolated computer), may be employed to protect against unauthorized access, particularly to the isolated computer. See also at least Figs. 9A & 9B and associated text col. 34:12–col. 35:55, describing the operation of “cold storage”. Storage is “local” to the location where the vault is located, e.g., “New York City.” Col. 34:45. Alternatively, “a digital wallet may be a mobile wallet, which may operate on a mobile device (e.g., mobile phone, smart phone, cell phone, iPod Touch, PDA, tablet, portable computer, to name a few).” Col. 20:4–7. A mobile device is “local storage.” “[T]he main set of vaults may be located in a geographically proximate area.” Col. 5:50–1.)

selecting a first subset of the wallet addresses as a first transfer set [managing digital assets]; transferring respective values of the wallet addresses of the first transfer set to a first vault address of the plurality of cryptocurrency vault addresses; 
(See explanation of transferring digital assets from a networked computer to an isolated computer explained supra. See at least col. 34:14–25, “In embodiments, a digital asset account holder may operate one or more computers to manage, process, and/or store the transactions and/or digital assets. In embodiments, a portion, consisting of some or all, of the digital assets may be stored in cold storage, which involves no outside connections. … In embodiments, electronic vaults may be used [for cold storage]. Electronic vaults may comprise cloud storage, one or more hard drives, flash drives, memory cards or like storage technology, to name a few.” Figs. 8 & 10B; see also the rejection to the limitation above citing col. 32:1–45)

storing a first private key of the first vault address at the local storage, in association with the first vault address; 
(See at least Fig. 10B and associated text col. 34:25–33, “Electronic vaults may hold one or more keys and/or key segments, which may be encrypted and/or encoded as described herein. … Components may be at least digital wallets, public and/or private keys, or assets.”) 

splitting and distributing the first private key stored at the local storage; 
(See at least Fig. 9A and associated text col. 34:33–8, “FIG. 9A is a schematic diagram of a cold storage vault system in accordance with exemplary embodiments of the present invention. In embodiments, each private key to be stored in vaults 70 for cold storage may be divided into one or more segments 80. In embodiments, each segment can be stored in a separate vault 70.”)

removing [erase] the first private key from the local storage; 
(See at least Col. 26:47–53, “Following storage of the key pairs, the key pairs may be erased from isolated computer 30. Erasure may occur using the computer operating system's delete features, customized software or computer code designed to remove the data from computer memory, magnets used to physically erase the data from the computer's storage drives, and/or other techniques known in the art.” See also, Fig. 11A and associated text col. 38:42–5, “In a step S3426, the storage system may obtain a private key to be stored. The storage system may receive the key or fetch it, e.g., from a user electronic device, such as a mobile phone.” )


NPL Coinbase discloses
recording a total value of the first vault address at the local storage; and 
(This limitation is not significantly different than “storing a first private key of the first vault address at the local storage” taught by Winklevoss as combined the prior art teaching of NPL Coinbase. 
NPL Coinbase explains, “private keys [ ] represent the actual bitcoins.” NPL Coinbase, p. 001. “What we actually store on the USB drives is a number of pre-generated bitcoin addresses along with their private keys.” NPL Coinbase, p. 004. Thus, “recording a total value of the first vault address at the local storage” is interpreted under BRI as “storing a first private key of the first vault address at the local storage.” Examiner finds NPL Coinbase is additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art after considering the factors in MPEP § 2141.03 (“If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level.”). The reference is cited in its entirety.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to combine the understanding that private keys represent actual bitcoins as explained in NPL Coinbase, with Winklevoss, with the motivation to “provide[ ] an important security measure against theft or less of bitcoins.” NPL Coinbase, p. 0001.


DeCastro discloses 
for each wallet address of the first transfer set, restoring the value of the wallet address from the first vault address.  
(Examiner interprets this limitation as transferring the private keys associated with bitcoin public address from a vault (cold storage) to a (hot) wallet. 
See at least ¶ [0025], “Transfers/ transactions may be conducted between two devices/applications in "cold" mode (i.e., cold to cold), two in "hot mode (hot to hot), and/or cold to hot/hot to cold.” “Advantageously, the invention can track data relating to transfers and transactions (amounts, personal identifying information of the parties, date, time, currency, exchange rates, "color" features, etc.) in the device (e.g., in cold mode) and correlate said data with the system of the invention to prevent fraud and double-spending/double-billing.” ¶ [0030].
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, for each wallet address of the first transfer set, restoring the value of the wallet address from the first vault address as explained in DeCastro, to the known invention of Winklevoss, to prevent fraud involving digital assets. DeCastro, ¶¶ [0030], [0055].

	Regarding Claim 2, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and the multi-user cryptocurrency host computer system as explained above.
Winklevoss further discloses
further comprising: with the multi-user cryptocurrency host computer system: receiving from the user, via a website, a vault creation request, wherein the host computer system controls the local storage to store the plurality of cryptocurrency vault addresses, in response to the vault creation request.
(See at least col. 23:25–33, where “digital asset accounts and/or digital wallets may be generated by an entity upon receipt of a request to transfer digital assets to the entity and/or may be pre-generated at the time that security measures (e.g., a vault storage system) is set up, to name a few. The digital asset accounts each may be associated with unique private-public key pairs (which may include a plurality of private keys). In embodiments, the key pairs may be created as part of the digital wallet creation process.” “[A] user of a digital asset network may provide one or more keys or key segments to the key storage service for storage. Keys or key segments may be provided to the storage service via email or other electronic data transfer, any of which may be secure or otherwise encrypted. A user may use software to generate a wallet with one or more private keys and/or to divide the keys into segments. The software may include the ability to transmit, e.g., via a secure connection, the keys or key segments to the secure storage company. In embodiments, keys may be delivered to a key storage company in person, via mail, or via fax. Such keys may be stored in accordance with the secure and cold storage vault security mechanisms discussed herein, which may include dividing the keys into segments if not already divided. Keys may also be generated at the secure storage company, e.g., at the secure storage site. Accordingly, a user may log into a website or otherwise connect to a portal for accessing wallet generation software.” Col. 37:34–52.

Regarding Claim 3, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and the multi-user cryptocurrency host computer system as explained above.
Winklevoss further discloses
further comprising: with the multi-user cryptocurrency host computer system: selecting a second subset of the wallet addresses as a second transfer set; transferring respective values of the wallet addresses of the second transfer set to a second vault address of the plurality of cryptocurrency vault addresses; storing a second private key of the second vault address at the local storage, in association with the second vault address; splitting and distributing the second private key stored at the local storage; removing the second private key from the local storage; and recording a total value of the second vault address at the local storage.  
(Duplication of parts has no patentable significance unless a new or unexpected result is produced. MPEP § 2144.04(VI)(B). Here, these limitations are identical as those recited in Claim 1 except “first” is replaced with “second” throughout. Thus, these limitations describe a duplication of the method steps indicated in Claim 1 for “a first subset of wallet address” but for a “second subset of the wallet addresses.” Further, the identical result is obtained: values of wallet address are transferred to a vault address, a private key is stored, split, distributed, and removed from local storage, and a total value of the vault address is recorded in the same manner as described in Claim 1. Accordingly, these limitations are not patentable distinct from those in Claim 1 and rejected similarly.)


Regarding Claim 4, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 3 and the multi-user cryptocurrency host computer system as explained above.
Winklevoss further discloses
wherein the multi-user cryptocurrency host computer system uses a different vault address for cold storage of each transfer set.  
(See at least Fig. 10A where a transfer set is stored in Vault 3305-1, and a second transfer set is stored in Vault 3305-2. “One or more users 3315 may be, e.g., customers and/or claimants of a digital asset storage and/or protection system. Users 3315 may obtain key storage for one or more digital 60 wallets containing digital assets in one or more denominations. Users 3315 may access or otherwise participate in a digital asset storage and/or protection system using one or more user device. In embodiments, the same digital wallet may be accessed from a plurality of user devices using the 65 same key combinations (e.g., private and public keys).” Col. 36:57–65; Fig. 10B.)

Regarding Claim 5, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and selecting the first subset of the wallet addresses as the first transfer set as explained above.
NPL Coinbase further discloses
wherein selecting the first subset of the wallet addresses as the first transfer set comprises: selecting the first subset of wallet addresses based on values of the wallet addresses  and a target range for total cryptocurrency value within the digital wallet.  
(See at least p. 001, where “During a normal week, the largest transaction on Coinbase might only account for 5% of total customer deposits. So it’s not necessary to keep 100% of funds available at any given time. Instead, we can safely move about 90% of those funds offline. We do this by taking the sensitive data that would normally reside on our servers (the “private keys” which represent the actual bitcoins) and moving it to USB sticks and paper backups.” “As long as you control less than 5-10% of all customer deposits on Coinbase, you shouldn’t see any delay and your withdrawal will happen instantly.” p. 004; See also, Figure p. 005 identifying the percentage of cryptocurrency in hot (8.3%) and cold (87%) storage. 
	Examiner notes that NPL Coinbase in this instances is not being uses as a teaching reference. Thus, a reasoning to combine is required.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to select the first subset of wallet addresses for transfer from a “hot” wallet to cold storage based on values of the wallet addresses and a target range for total cryptocurrency value within the digital wallet as explained in NPL Coinbase, to the known invention of Winklevoss, with the motivation to “provide[ ] an important security measure against theft or loss of bitcoins.” NPL Coinbase, p.001.

Regarding Claim 6, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and for each wallet address of the first transfer set, restoring the value of the wallet address from the first vault address as explained above.
Winklevoss further discloses
wherein for each wallet address of the first transfer set, restoring the value of the wallet address from the first vault address comprises: identifying the value transferred from the wallet address to the first vault address, and transferring the identified value from the first vault address to the wallet address of the first transfer set.
(This limitation describes a typical cryptocurrency transaction from a wallet to a vault (offline storage) (cold storage). See, Col. 13:27– 41. See also at least Fig. 2 and associated text col. 12:1–14. Vault accounts 320 may be digital wallets. Col. 49:65–6. Alternatively, See NPL Coinbase at figure p. 005, displaying transactions from a hot wallet to cold storage and “transactions waiting for sufficient funds in hot wallet” which reasonably suggests the transfer of funds from cold storage to a hot wallet.)
 
Regarding Claim 7, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 6 and transferring the identified value from the first vault address to the wallet address of the first transfer set as explained above.
Winklevoss further discloses
wherein transferring the identified value from the first vault address to the wallet address of the first transfer set comprises: restoring the first private key at the local storage, and 
(Winklevoss discloses splitting the private key into one or more segments 80 for cold storage. Col. 34:35–7. “[I]n order to reassemble one complete key, all N segments may have to be reassembled together. Col. 35:17–9. “In a step S3510, the private key segments may be transmitted to a device and/or account corresponding to the user. … In embodiments, the system may decrypt, reassemble, and/or decipher private keys and/or key segments before returning the keys and/or key segments to a user. In embodiments, a user may be provided with the option of having the system perform the decrypting, reassembling, and/or deciphering steps. In embodiments, software may be provided to a user to enable such steps to be performed by a user or under a user's control. In embodiments, the computer system may never decrypt keys or key segments that were encrypted by a user. Accordingly, in step S3510, the user may be provided with key segments and/or reassembled keys, which may be in various states of security (e.g., ciphered, segmented, and/or encrypted).” Col. 40:41–58; Fig. 12A. As explained above, “private keys [ ] represent the actual bitcoins.” NPL Coinbase, p. 001.)

using the restored first private key to transfer the identified value from the first vault address to the wallet address of the first transfer set.
(This imitation describes a typical cryptocurrency transaction that requires the private key to transfer assets from the vault to the wallet. Vault accounts 320 may be digital wallets. Col. 49:65–6. “Digital assets [cryptocurrency] may be associated with a digital asset account, which may be identified by a digital asset address. A digital asset account can comprise at least one public key and at least one private key, … One or more digital asset accounts may be accessed and/or stored using a digital wallet, and the accounts may be accessed through the wallet using the keys corresponding to the account.” Col. 16:51–9. A private key in the context of a digital math-based asset, such as bitcoins, may be a sequence such as a number that allows the digital math-based asset, e.g., bitcoins, to be transferred or spent. In embodiments, a private key may be kept secret to help protect against unauthorized transactions. In a digital asset system, a private key may correspond to a digital asset account, which may also have a public key or other digital asset account identifier.” Col. 17:41–8.)

Regarding Claim 8, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 7, splitting and distributing the first private key stored at the local storage and restoring the first private key at the local storage as explained above.
Winklevoss further discloses
wherein splitting and distributing the first private key stored at the local storage comprises: splitting the first private key into a plurality of codes, and automatically distributing the codes to a plurality of remote distributed storage locations, and 
(See at least Figs. 9A and associated text col. 34:33–67. Fig. 10A.)

wherein restoring the first private key at the local storage comprises: receiving at least a portion of the plurality of codes, via a plurality of restoration interfaces, each restoration interface being communicatively coupled to a respective one of the plurality of distributed storage locations, and assembling the codes that have been received into the first private key.
(“[I]n order to reassemble one complete key, all N segments may have to be reassembled together. Col. 35:17–9. “In a step S3510, the private key segments may be transmitted to a device and/or account corresponding to the user. … In embodiments, the system may decrypt, reassemble, and/or decipher private keys and/or key segments before returning the keys and/or key segments to a user. In embodiments, a user may be provided with the option of having the system perform the decrypting, reassembling, and/or deciphering steps. In embodiments, software may be provided to a user to enable such steps to be performed by a user or under a user's control. In embodiments, the computer system may never decrypt keys or key segments that were encrypted by a user. Accordingly, in step S3510, the user may be provided with key segments and/or reassembled keys, which may be in various states of security (e.g., ciphered, segmented, and/or encrypted).” Col. 40:41–58. Fig. 10A (host computer communicatively coupled to plurality of storage locations). Fig. 9A. 
Examiner interprets “restoration interface” as a webpage. Spec., ¶ [0111]. “[E]ach private key [is] stored in vaults 70 for cold storage may be divided into one or more [key] segments 80.” Col. 34:35–7. “[a] key reader 40 may be provided to assemble, read, 50 and/or de-crypt the keys or key segments. Col. 26:49–50. “An input device may be used for manual entry of keys and/or key segments into one or more computers so that the computer may further process [assemble] the key segments.” Col. 26:67–col. 27:3. “reassembled keys may be input directly into a networked computer 20, which may then be used to access one or more digital wallets and/or perform one or more transactions. Key reader 40 and/or corresponding software (e g, running on a computer operationally connected to the key reader) may be programmed or otherwise designed to assemble key segments into completed keys. Key reader 40 and/or corresponding software ( e.g., running on a computer operationally connected to the key reader) may also correlate the private keys with their corresponding public keys, optionally using the reference number master list. In embodiments, one or more pieces of software may be used to retrieve, decrypt, assemble, and/or decipher keys and/or key segments. In embodiments, such software may be run on any of one or more secure storage system computers and/or user devices. Fig. 3 discloses a website have multiple tabs or interfaces for inputting data.)

Regarding Claim 9, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and the multi-user cryptocurrency host computer system as explained above.
Winklevoss further discloses
further comprising, with the multi-user cryptocurrency host computer system, discarding the first vault address after restoring value of each wallet address of the first transfer set.  
(See at least col. 78:10–1, where “all temporary wallets are discarded after use.”  Vault accounts 320 may be digital wallets. Col. 49:65–6.)

Regarding Claim 10, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and the multi-user cryptocurrency host computer system as explained above.
Winklevoss further discloses
 wherein for each of a plurality of transfer sets of wallet addresses, the multi-user cryptocurrency host computer system transfers values of wallet addresses of the transfer set to a respective one of the plurality of cryptocurrency vault addresses for the user, 

wherein the multi-user cryptocurrency host computer system selects a transfer set to be restored based on a recorded total value for the respective vault address and a target range for total cryptocurrency value within the digital wallet, and restores the selected transfer set to maintain the target range.  

	Regarding Claim 11, the limitations are not substantially different than a combination of previously presented claims.  For each limitation below, the limitations are rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in the indicated claim number following the limitation. 
A method comprising: (Claim 1)

with a multi-user cryptocurrency host computer system: (Claim 1)

storing a plurality of cryptocurrency wallet addresses for a digital wallet of a user of the multi-user cryptocurrency host computer system; (Claim 1)
controlling a local storage to store a plurality of cryptocurrency vault addresses for the user; (Claim 1)

for reach [sic] of a plurality of transfer sets that includes one or more of the wallet addresses, transferring values of wallet addresses of the transfer set to a respective one of the plurality of cryptocurrency vault addresses for the user; (Claims 1 & 3)

for each vault address that receives value from a respective transfer set, recording a total value of the vault address at the local storage; and (Claim 1)

maintaining a target range for total cryptocurrency value within the digital wallet.  (Claim 5)

Regarding Claim 12, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 11 and the cryptocurrency as explained above.
Winklevoss further discloses
wherein the cryptocurrency is Bitcoin.  
(See at least Col. 1:36, “bitcoin”)

Regarding Claim 13, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 11 and maintaining the target range for total cryptocurrency value within the digital wallet as explained above.
NPL Coinbase further discloses
wherein maintaining the target range for total cryptocurrency value within the digital wallet comprises: selecting a transfer set to be restored based on a recorded total value for the respective vault address and the target range, and restoring the selected transfer set to maintain the target range.
(See at least p. 005, where “We have a dashboard internally showing various stats on customer deposits - including what percentage is stored online, offline, and in user wallets, along with a list of currently pending transactions due to insufficient funds live on the server. They automatically go out once funds are restored to the live servers.  The Figure on p. 005 discloses “Transactions waiting for sufficient funds in hot wallet.” Here, a user’s crypto is transferred to their hot wallet [transfer set restored] when “there are insufficient funds in the hot wallet” to complete a pending transaction necessitating a transaction from offline (cold) storage to the hot wallet to complete the pending transaction. The target range is “sufficient funds for the pending transaction”.)

Regarding Claim 14, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 13 and restoring the selected transfer set to maintain the target range as explained above.
Winklevoss further discloses
wherein restoring the selected transfer set to maintain the target range comprises: for each wallet address of the selected transfer set: identifying value transferred from the wallet address to the respective vault address, and transferring the identified value from the respective vault address to the wallet address of the selected transfer set.  
(This limitation explains that for a particular user, assets from their hot wallet transferred to cold storage and that same value transferred back to the hot wallet. Winklevoss discloses a ledger to track this information. See, col. 10:59–col. 11:5. Winklevoss explains that “In digital asset systems such as Bitcoin, digital inputs and outputs cannot be subdivided. For example, if a first digital asset account is initially empty and receives a transaction output of 20 BTC (a bitcoin unit) from a second digital asset account, the first account then stores that 20 BTC output for future use as a transaction input. To send 15 BTC, the first account must use the entire 20 BTC as an input, 15 BTC of which will be a spent output that is sent to the desired destination and 5 BTC of which will be an unspent output, which is transaction change that returns to the first account.” Col. 13:52–62.)

Regarding Claim 15, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 14 and transferring the identified value from the respective vault address to the wallet address of the selected transfer set as explained above.
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 7 supra.

Regarding Claim 16, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 15 and restoring the private key at the local storage as explained above.
The remaining limitations of Claim 16 are not substantively different than those presented in Claim 8 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 8 supra.

Regarding Claim 17, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 13 and restoring the selected transfer set to maintain the target range as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 9 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 9 supra.

Regarding Claim 18, the limitations are not substantially different than a combination of previously presented claims.  For each limitation below, the limitations are rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in the indicated claim number following the limitation or the cited reference, as applicable.
A multi-user cryptocurrency host computer system comprising: (Claim 1)

a processor; a computer readable medium connected to the processor; a local storage comprising:
(Winklevoss, col. 22:4–8, 45–9)

for each of a plurality of users of the host computer system, a plurality of cryptocurrency vault addresses for the user; (Claim 1)

a register comprising: for each of the plurality of users, a plurality of cryptocurrency wallet addresses for a digital wallet of the user;  (Claim 1)

wherein the computer readable medium includes instructions that when executed by the processor control the processor to: (Winklevoss, col. 29:3–6)

for each of the plurality of users: for reach [sic] of a plurality of transfer sets that includes one or more of the wallet addresses for the digital wallet of the user, transfer values of wallet addresses of the transfer set to a respective one of the plurality of cryptocurrency vault addresses for the user; (Claims 1 & 3)

for each vault address that receives value from a respective transfer set, record a total value of the vault address at the local storage; and (Claim 1)
maintain a target range for total cryptocurrency value within the digital wallet.  (Claim 5).

Regarding Claim 19, Winklevoss, DeCastro, and NPL Coinbase disclose
The system of Claim 18 and the computer readable medium [ ] includes instructions that when executed by the processor control the processor as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 2 supra.

Regarding Claim 20, Winklevoss, DeCastro, and NPL Coinbase disclose
The system of Claim 18 and maintaining the target range for total cryptocurrency value within the digital wallet as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 13 supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mastering Bitcoin (2010)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694